Title: Memorandum Books, 1785
From: Jefferson, Thomas
To: 


          1785.
          
            
              Jan.
              4.
              
                Pd. Marc Dec. 27.—Jan. 2.  ₶  postage 2  washing 22– 8   hhd. repairs  12  traiteur 140  hhd. xp. 99– 4   275–12  
            
            
              
              7.
              
              Pd. pr. slippers 6f.
            
            
              
              8.
              
              Pd. portage piano forte 1f4.
            
            
              
              9.
              
              Pd. Molini for books 18f.
            
            
              
              10.
              
              Pd. for a picture with six figures 24f.
            
            
              
              11.
              
              Recd. of Monsr. Grand for the U. S. 4000f.
            
            
              
              Pd. Wm. Short 1000f.
            
            
              
               Pd. Marc. Jan. 3.—9 ₶   s   postage 4– 7   dress 7–10   traiteur 92–  hhd. xp.  82–15–6   189–12–6  
            
            
              
              12.
              
              Pd. for books 5f8—gave Patsy 12f.
            
            
              
              13.
              
              Pd. Royez for books 154f10.
            
            
              
              Pd. do. do. for J. Madison 3f.
            
            
              
              Gave a servt. 6f.
            
            
              
              14.
              
              Pd. at Petit Dunquerque for pr. large candlesticks 72f.
            
            
              
              Gave James 6f.
            
            
              
              15.
              
              Pd. for pr. handirons 112f—pd. for paper 1f10.
            
            
              
              18.
              
              Pd. Molini for books 96f.
            
            
              
               Pd. Marc 10—16 ₶    washing 8–10   dress 17   charity 9   postage 5–10   hhd. furn.  14–18   trifles 3–18   traiteur 118–  hhd. xp. 127– 3   288 – 4  
            
            
              
              Pd. Marc for plaisterer 28–5—for paper hangings 363₶–16s.
            
            
              
              Pd. at Pet. Dunq. for pr. small candlesticks 36f.
            
            
              
              Pd. at do. for do. for etrennes for Patsy 36f.
            
            
              Jan.
              21.
              
              Pd. for 2. pictures 9₶.
            
            
              
              22.
              
              Garçon 1f4—for seeing Beaujon’s hermitage 6f.
            
            
              
              Pd. for socks 3₶—gloves 4₶—waistcoat 48₶.
            
            
              
              23.
              
              Gave garçon 1f4.
            
            
            
              
              24.
              
              Pd. for gum elastic 3f10—bird organ 18f.
            
            
              
              26.
              
               Pd. Marc for Jan. 17—23. viz. ₶    postage 6–  dress 3   traiteur 119–10   hhd. exp.  100–17–6   229– 7–6  
            
            
              
                 ₶   Pd. do.  for 6. voies of new wood 144   carriage, cutting, drink money &c.   17–2   161–2  
            
            
              
                    ₶   do.  for Bouché balance for hhd. furniture  233–12   for paper hangings 109– 5   for hhd. repairs, a menuisier  44–  
            
            
              
              27.
              
              Pd. for a picture 6f.
            
            
              
              28.
              
              Pd. Royez for books 183f5.
            
            
              
              29.
              
              Pd. for dial 12f—lent Mr. Short 90f—pd. for a prism 9f.
            
            
              
              31.
              
              Pd. Gouyon chart. hire for the month 384f.
            
            
              
              Pd. for books 41f12.
            
            
              Feb.
              1.
              
              Recd. of Mr. Grand for the United states 4000f.
            
            
              
                ₶    Pd. servts.  Marc 100   Le grand 50   Vendome 62   le Frotteur  50   262  
            
            
              
               Pd. Marc Jan. 24—30 towit ₶  postage 2–17   dress 8  washing 12–11   drink money  6  hhd. exp. 128–10   traiteur 90  hhd. furn. 14  261–18  
            
            
              
              4.
              
              Pd. Frouillé for books 207f—Williamos 20 ℔ bougies 50f—Patsy 6f.
            
            
            
              
              6.
              
              Pd. for shoes 7f Mazzard.
            
            
              
              7.
              
              Pd. La Forest, pedicure 12f.
            
            
              Feb.
              8.
              
               Pd. Marc. Jan. 31. to Feb. 6. viz. ₶  s   washing 15– 8   postage 11   medecine 6– 0   hhd. repairs 18– 2   hhd. furniture  26–  hhd. expences 113– 5   Traiteur 96–  275– 6  
            
            
              
              10.
              
              Recd. of W. Short 90f—paid for books 26f—for 2000 lre. covers 25f.
            
            
              
              11.
              
              Pd. Royez for books 12f.
            
            
              
              12.
              
              Pd. La Fontaine balance for 2. locks 42f.
            
            
              
              Pd. for Code de l’humanité for J. Madison 104f.do. for E. Randolph (in excha. for the vols. of Buffon) 104f.do. for myself in sheets 78f.
            
            
              
              14.
              
              Gave Patsy 6f.
            
            
              
              15.
              
               Pd. Marc from Feb. 7—13. viz. ₶   s   postage 1–11   charity 10– 4   for Patsy 5–10   Medecine 21–12   hhd. furniture  64– 0   hhd. exp. 98– 2   traiteur 126– 0   326–19  
            
            
              
              16.
              
              Pd. Mazzard for pr. galoches 7f—pd. for pictures 15f.
            
            
              
              17.
              
              Pd. Royez for books 31f.
            
            
              
              18.
              
              Pd. for a waistcoat 24f.
            
            
              
              19.
              
              Pd. Marc for 6. voies of new wood, cartg. cuttg. &c. 159f17.
            
            
              
              Pd. for lantherns 30f.
            
            
              
              21.
              
              Pd. Dumoussay freres, Alexr. Moore’s excha. on me in favor of N. Tracy for £14–7–1 sterl. 360f6 excha. being @ 281116d for the ecu. This was for porter & cheese to my order.
            
            
              
              Pd. for books 6f—a table à trois fins 2 pi. 6 po. diam. 84f. (I found marble.)
            
            
              
              22.
              
               Pd. Marc. Feb. 14—20 ₶   s   postage 1– 3   dress 7–10   washing 16– 8   hhd. repairs  4–18   hhd. exp. 97–11   traiteur 96   medecine 8– 8   231–18  
            
            
              Feb.
              22.
              
              Pd. do. for the painter 38f pd. for a picture 6f.
            
            
              
              Pd. 12th. livraison of Encyclopedie 36f10—for a picture 104f.
            
            
              
              23.
              
              Pd. for pictures 33f.—for books 2f2.
            
            
              
              25.
              
              Pd. for pictures 135f.
            
            
              
              26.
              
              Pd. for pictures 101f—for do. 141f.
            
            
              
              27.
              
              Mr. Short puts into my hands to keep for him 2000f.
            
            
              
              28.
              
              Pd. Gouyon chariot hire for the month 384f.
            
            
              
              Pd. for paper, & pens 19f16.
            
            
              
              Pd. Bodouin, chirurgeon 72f.
            
            
            
              Mar.
              1.
              
              Recd. of Monsr. Grand for the U. S. 4000f.
            
            
              
               Pd. Marc. Feb. 21.—27. viz. ₶   s   Medecine 2– 8   washing 10– 2   postage 1–  portage 4– 4   dress 23– 2   servts. dress  5–10   hhd. rep. 1–10   hhd. exp. 80– 2   traiteur 107   234–18  
            
            
              
                Pd. do. servants wages for the month. viz.  ₶     Marc 100  Legrand 50  le Frotteur   50  Vendome 56  a charity 9  265.  
            
            
              
              Pd. do. for Barbier & Tetard marchds. de Damas 1500f.
            
            
              
              Pd. do. for marble of a Console 36f. for do. of a table à 3. fins 30f.
            
            
              
              Pd. for pictures 60f.
            
            
              
              Borrowed of Mr. Williamos 6f—pd. for pictures 72f10—for do. 5f11.
            
            
              
              Pd. for a threefold table 36f (Note I found marble which cost 30f.).
            
            
              
              Pd. for a watch for James 46f.
            
            
              Mar.
              2.
              
              Pd. for music 20f14—for pictures 12f—lent Williamos 12f.
            
            
              
              Pd. for a lanthern 6f. (reverbere)
            
            
              
              3.
              
              Pd. for a music stand 36f—pd. 2. months hire of Pianoforte 24f.
            
            
              
              4.
              
              Pd. for books 2f.
            
            
              
              5.
              
              Pd. for books 15f.
            
            
              
              Bot. a chariot, for which with the repairs to be done by owner I am to give 800f. Pd. him 12f arrhès.
            
            
            
              
              Agreed with another for other repairs to give 150f and pd. him 12f earnest money.
            
            
              
              6.
              
              Pd. Corneillon for a picture 24f—pd. for book 2f8.
            
            
              
              7.
              
              Pd. for music 7f4.
            
            
              
              8.
              
              Pd. a serrurier acct. for iron work done 536f7.
            
            
              
                 Analysis of the serrurier’s acct. ₶    for  Pit coal 6– 0   necessary changes in the house 115–14   bells, furniture for them, & hangg. them  206– 9   repairs of hhd. furniture 2– 0   a coal skuttle 18– 0   a coffee mill 15– 0   Console (the marble had cost 36) 37– 0   7. pr. lawn curtains 15–18   red damask window curtains. 3. pr. 20–10   blue damask window curtains 3. pr. 24– 3   blue damask bed curtains 9–  red calico window curtains. 2. pr. 13– 4   red calico bed curtains. 2 sets. 51–13   error in addition some where 1–16   536– 7  
            
            
              
               Pd. Marc Feb. 28.—Mar. 6. viz. ₶    arrearages of etrennes  15   medecine 5   dress 29– 3   trifles 5– 4   postage 4– 9   portage 3   hhd. repairs 0– 8   hhd. furniture 13–10   hhd. expences 121– 3   traiteur 139–  335– 3  
            
            
              
              Pd. for 22 buttons 55f.
            
            
              Mar.
              8.
              
              Pd. at Cabinet of medals 6f.
            
            
              
              9.
              
              Pd. for medecine 4f.
            
            
            
              
              10.
              
              Pd. for a threefold table (table à 3. fins) 33f.
            
            
              
              11.
              
              Pd. portage of Genl. Washington’s picture 13f8.
            
            
              
              Pd. for a shell & designs 17f10.
            
            
              
              Pd. for a waistcoat 42f—book 7f10.
            
            
              
              14.
              
              Pd. Royez for books 9f—pd. for picture 24f.
            
            
              
              15.
              
               Pd. Marc for March 7—13. to wit ₶  s   trifles 1– 4   medecine 4–16   portage 12   hhd. furnitre.   4–  hhd. xp. 55– 5   traiteur 105– 0   170–17  
            
            
              
              Pd. for books 12f12.
            
            
              
              Pd. for green marocco for chariot @ 8f10 pr. ℔ 60f. Note a pound is the weight of a middle sized skin.
            
            
              
              16.
              
              Pd. Marc for 6. voies of wood 144f. cartg. cuttg. &c. 14f8.
            
            
              
              17.
              
              Pd. for books 4f4.
            
            
              
              Pd. Jonathan Williams for  bottles Madeira &  of rum 180f.
            
            
              
              18.
              
              Lent Mr. Williamos 48f—pd. at Madelaine 1f4.
            
            
              
              19.
              
              Pd. for a picture 72f.
            
            
              
              22.
              
              Pd. for visiting cards 15f—bookbinder 21f.
            
            
              
              24.
              
               Pd. Marc. from March 14—20. viz. ₶      dress 8–14  medecine 6   washing 14–14  traiteur 124–  hhd. exp.  143– 2  296–10 
            
            
            
              
              Pd. for my chariot to the person of whom I bought it 788₶.
            
            
              
              25.
              
              Pd. for books 9f10.—6 china plates 6f—glasses 6f4.
            
            
              
              26.
              
              Pd. for books 21f10. of which 9f10 was for Jas. Madison.
            
            
              
              Sent Patsy 12f.
            
            
              
              28.
              
              Pd. for model of Hydraulic engine 18f.
            
            
              
              Pd. for books 20f8.
            
            
              Mar.
              29.
              
               Pd. Marc from 21—27. viz. Medecine 6– 8   washing 17–11   postage 1– 3   traiteur 96–  hhd. exp.  63–  184– 2  
            
            
              
              31.
              
              Pd. for books 14f.
            
            
              Apr.
              1.
              
              Recd. of Mr. Grand on acct. of United States 5000f.
            
            
              
              Pd. Marc months wages to servts. & chariot hire & a quarter’s  rent for house, viz.
            
            
              
                    ₶    Marc 100   Legrand 50   Frotteur 50   Vendome 62   Mr. Gouyon 384   Mr. Gueraut  1500   2146  
            
            
              
              2.
              
              Pd. for a churn 20f—gave in charity 9f.
            
            
              
              3.
              
              Pd. Vendome on his discharge 12f.
            
            
              
              Pd. ticket to Concert Spirituel 6f.
            
            
              
              5.
              
               Pd. Marc. from Mar. 28.—to Apr. 3. ₶   s     postage 0–17  medecine 3–12  traiteur 91–  hhd. exp.  92– 6  187–15 
            
            
              
              Pd. for book 6f12.—pictures 72f. portage 12s.
            
            
              
              6.
              
              Pd. for books 6f.
            
            
              
              8.
              
              Pd. for pictures 8f12—medecine 3f4.
            
            
            
              
              9.
              
              Pd. Mazzard galoches 7f—11. Pd. 6 fauteuils & 2 bergeres, crimson 198f.
            
            
              
              12.
              
                Pd. Marc. Apr. 4.—10. ₶   s   dress 7–14   postage 1– 3   portage 30– 3   medecine 4–16   hhd. furniture 54– 3   wine. 14. bott. Bourd.  31–18   hhd. exp. 89–10   Traiteur 96–  315– 7  
            
            
              Apr.
              13.
              
              Pd. for pictures 132.f. 8. aunes of lustring 58f.
            
            
              
              Pd. Mazzard for a pr. of pumps 6f.
            
            
              
              14.
              
              Pd. for a table à trois fins 84f. (I found marble.)
            
            
              
              Pd. for books 9f.
            
            
              
              15.
              
              Pd. Mr. Williamos for 12. ℔ bougies 27f portage 1f4 1. ℔ sealing wax 8f.
            
            
              
              16.
              
                ₶    Pd. Marc. for  4. voies of wood, carting &c.  111–16   5. bottles of wine 15–16   a reveille watch 54–  181–12  
            
            
              
              Pd. for a frame to Gl. Washington’s picture 51f.
            
            
              
              Pd. for frames to my own pictures 336f10.
            
            
              
              Pd. for 3. waistcoats, knitting 66f—ticket to Italn. comedy 6f.
            
            
              
              Sent Patsy 6f.
            
            
              
              20.
              
              Recd. for the State of Virginia amt. of bill of exchange of Wm. Alexander & co. on Mess. Laval & Wilfelsheim bankers at Paris for 8957 livres 11 sous.
            
            
            
              
               Pd. Marc. Apr. 11—17. Medecine 4–16   portage 1–10   postage 1–10   hhd. furniture  18–  hhd. exp. 58–15   Traiteur 82–  166–11  
            
            
              
              Pd. for a waistcoat 24f—for a Pendule 120f.—medecine 3f.
            
            
              
              21.
              
              Pd. Dupuis, Marchd. de fer in full 1730₶–16s.
            
            
              
              Pd. Bohain, tapissier, in part 1264f.
            
            
              
              22.
              
              Pd. for books 9f10.
            
            
              
              24.
              
              Pd. for a book 2f.
            
            
              
              28.
              
                Pd. Marc. Apr. 18—24. viz. ₶    12. bottles of Frontignac.  32–10   Patsy 20–14   trifles 4–10   dress 3   washing 20– 8   medecine 4–16   postage 1– 2   hhd. furniture 33–18   hhd. expences 144–13   traiteur 216–18   482– 9  
            
            
              Apr.
              28.
              
              Pd. for china 125₶–8s—a book 1f16—Opera tickets 15f.
            
            
            
              
              30.
              
              Pd. for a picture 48f—2 camp stools 12f.
            
            
              
              Pd. Gouyon chariot hire 384f.
            
            
              
              Pd. Bohain, tapissier in full 1213₶–2.
            
            
              May
              1.
              
                ₶    Pd. servts. wages. viz.  Marc 100   Frotteur 50   Cocher 54   charity 9   Le Grand 50   gave Le Grand  22   285  
            
            
              
              2.
              
              Pd. 2 months hire of Pianoforte 24f.
            
            
              
              Pd. at Panthemont for Patsy 1000f.
            
            
              
              Inclosed to Mr. Short by his servt. 200f.
            
            
              
              Gave Patsy 6f.
            
            
              
              3.
              
               Pd. Marc Apr. 25—1 May ₶    hhd. repairs 6–16   postage 8– 9   portage 1– 4   servts. clothes  17–10   medecine 3–12   washing 23–11   hhd. exp. 86–11–6   traiteur 87– 0–0   234–13–6  
            
            
              
              Pd. Upton mendg. a table 50f10.
            
            
              
              5.
              
              Pd. ticket to Concert spirituel 6f.
            
            
              
              6.
              
              Gave the porter at Houdon’s 3f—pd. for waistcoat 24f.
            
            
              
              7.
              
              Pd. for a cane 9f—8. Pd. for a hat 24f.
            
            
              
              13.
              
              Pd. Mr. Short 1000f.
            
            
              
               Pd. Marc. May 2—8. ₶    dress 8– 2  servts. clothes 6   postage 1–19  medecine 3–12  hhd. furniture 1–10  hhd. expences 195–16  traiteur 212–  428–19  portage & duties on wine Bourdeaux  90– 1–3   519– 0–3  
            
            
              
              Recd. Mr. Grand for U. S. 4000f.
            
            
              May
              13.
              
              Pd. for pr. gloves 1f4.
            
            
              
              14.
              
              Gave in charity 6f.
            
            
              
              15.
              
              Pd. Mme. le Loir lingere for 6. shirts 230f6 (linen @ 10f).
            
            
              
              Pd. the graveur 24f.
            
            
              
              17.
              
              Pd. chair hire at Versailles 3f.
            
            
              
              18.
              
              Pd. Royez books in full 66f—Mr. Adams for wine 60f.
            
            
              
              19.
              
              Pd. Hamerville bookbinding 96f8.
            
            
              
              20.
              
              Pd. Marc for Tetard marchand de Damas 1593₶–7–6for servant 40f8for painter of my chariot 201f12for portage & duty of wine bot. of Mr. Adams 57₶–16–9.
            
            
              
               Pd. do. from May 9—16 ₶    hhd. utensils  8–17   servts. 1– 4   for Patsy 3– 2   packages 5– 8   dress 1–10   medecine 3–12   traiteur 160–  hhd. exp. 108– 9   292– 2  
            
            
              
              Repd. Monsr. La Motte for Dr. Franklin portage of letter press 18f.
            
            
              
              22.
              
              Petit comes into my service.
            
            
              
              23.
              
              Paid Derosme bookbinding 156f13.
            
            
              
              Pd. Royez for the 13. first livraisons of the Encyclopedie for James Madison of Orange 348f.
            
            
              
              Gave Alexr. Learmonth a poor American 36f.
            
            
              
              25.
              
              Pd. engraver of my cyphers 48f.
            
            
              
              27.
              
              Inclosd. W. Short to pay for 88 bottles Madeira @  300f.
            
            
              
              28.
              
              Pd. Marc for the marble of a threefold table 36f.
            
            
              
               Pd. do. May 16—22. ₶    furniture16– 0   Patsy12–12   portage9–  postage3–15   dress8–14   medicine3–12   hhd. repairs29–10   hhd. expences 98–15   Traiteur83   2 64–18  
            
            
              May
              28.
              
              Pd. Marc for Le Rasle for servts. clothes 196f13.
            
            
              
              Pd. for Hammercloth of chariot 72f.
            
            
              
              29.
              
              Ticket to French comedy 6f.
            
            
            
              
              30.
              
              Gave in charity 24f.
            
            
              
              31.
              
              Pd. Gouyon chariot hire 333f16.
            
            
              June
              1.
              
              Gave Ledyard of Connecticut 120f.
            
            
              
              Recd. of Mr. Grand for the U. S. 4000f.
            
            
              
                Pd. servants wages. viz.  Marc 100f   Cocher 60  Frotteur  50  Petit 16  226 
            
            
              
                Pd. Marc. May 23—29. ₶    stationary 1–16   portage & duties Madeira wine  31–14–6   portage 3– 0   postage 3–12   Patsy 3– 6   furniture 1–16   servants 4– 4   washing 19–15   hhd. expences 148–12–6   traiteur 218–16   436–12  
            
            
              
              Pd. Sellier for work & furniture to chariot in full 369f.
            
            
              
              2.
              
              Repd. Petit for portage &c. of Mr. Adams’s things 173f8.
            
            
              
              3.
              
              Pd. a month’s hire of Piano forte 12f.
            
            
              
              Pd. for table to copying press 54f.
            
            
              
              Pd. for little repairs of furniture 18f—books 5f8.
            
            
              
              Pd. 4. pr. thread stockings 24f 3 pr. cotton do. 24f.
            
            
              
              6.
              
              Gave in charity 9f—Patsy 6f.
            
            
              
              7.
              
              Pd. Frouillé 1369₶–7s.
            
            
              
              9.
              
               Marc. May 30.—June 5. ₶    postage 20– 6   repairs of carriage   8– 6   charity 9–  Patsy 2–11   medecine 7– 4   traiteur 140–  hhd. exp. 117– 5–6   servants clothes 15–  319–12–6  
            
            
              June
              10.
              
              Pd. Mazzard 1. pr. pumps 6f.
            
            
              
              13.
              
              Pd. subscription for seats at the Thuileries 3f12.
            
            
              
              14.
              
              Gave Patsy 6f.
            
            
              
              15.
              
              Pd. a Menuisier 3f.
            
            
              
               Pd. Marc June 6—12 ₶    postage 13– 3   dress 7– 4   washing 29– 2   medecine  3–12   trifles 5–  Patsy 7– 6   hhd. exp. 119– 5–6   traiteur 124–  308–12–6  
            
            
              
              Pd. do. for servants’ clothes 44–1–6.
            
            
              
              Pd. for picture frames 102₶.
            
            
              
              16.
              
              Pd. for a map 3f.
            
            
              
              19.
              
              Pd. bookbinder 37f16—pd. Lonpry (taylor) for clothes 282f.
            
            
              
              20.
              
              Pd. breakfast at St. Denis 3f18—gave for seeing church 6f.
            
            
            
              
              21.
              
              Pd. Corneillon for a picture 54f.
            
            
              
               Pd. Marc June 13—19. viz. ₶    dress 4–10   medecine 3–  postage 2– 1   houshd. expences  58– 3   traiteur 81–  148–14  
            
            
              
              23.
              
              Gave Patsy 6f.
            
            
              
              25.
              
              Pd. for pocket book 6f—2 pr. gloves 3f12—2 tooth brushes 1f4.
            
            
              
              Pd. for a gilet of cotton 24f—washg. a do. 1f10—Lonpry for silk do. 16f.
            
            
              
              Pd. De Bras for books 29f.
            
            
              
              27.
              
              Pd. ferrge., breakfast, & coach hire king’s garden 3f16—maps 6f10.
            
            
              July
              1.
              
              Received of Mr. Grand for the United States 4000f.
            
            
              
              Pd. a month’s hire of Piano forte 12f.
            
            
              
              Pd. Gouyon chariot hire 300f.
            
            
              
               Pd. Marc weekly bill June 20—26 viz. ₶    postage 11– 3   paper 16–19–6   medecine 3–12   repairs of chariot  10–  servants clothes 1–16   Patsy 15   washing 3–  dress 6–16   Traiteur 130–  hhd. exp. 88–11   272–12–6  
            
            
            
              
               Pd. Marc servts. wages ₶    Marc 100   Petit 60   Cocher 60   Frotteur  50   270  
            
            
              
              Pd. do. for Gueraud for a quarter’s rent 1500f.
            
            
              
              3.
              
              Pd. for maps 18f.
            
            
              
              4.
              
              Pd. for prints 1f4.
            
            
              
              5.
              
              Pd. Jno. Bondfeild’s bill in favr. Monsr. Parmentier for 24 doz. wine 590f8.
            
            
              
               Pd. Marc June 27.—July 3. viz. ₶    books 3   medecine  3–12   traiteur 75–  hhd. exp. 64–18   146–10  
            
            
              
              7.
              
              Pd. a guide at Vincennes 1f4.
            
            
              
              8.
              
              Pd. Royez for books 50f12.
            
            
              
              11.12.
              
                Gave Patsy 6f. ₶    Pd. Marc.  July 4—10. viz. Medecine  5– 6   stationary 2–10   postage 7– 3   washing 1– 0   hhd. utensils 7–10   hhd. exp. 227– 1   traiteur 230–   480–10  
            
            
            
              July
              14.
              
              Pd. Lonpry the tailor for a coat 72f.
            
            
              
              Gave porter for seeing Houdon’s Diana in bronze 3f.
            
            
              
              15.
              
              Pd. Mr. Short in full 786f5. Note the cost of the wine ante May 27. was 286f5.
            
            
              
              Pd. subscription for seats in the Champs elysees 3f12 apricots 4s.
            
            
              
              17.
              
              Pd. apricots 6s. postage 1f.
            
            
              
              Recd. of Mr. Grand for United states 10,000f as lent to Virginia so to be charged in the acct. of Virginia with the U. States.
            
            
              
              18.
              
              Advanced to Houdon for the state of Virginia 10,000f.
            
            
              
              19.
              
              Pd. chair hire at Versailles 1f4.
            
            
              
              Charities at different times have been about 24f.
            
            
              
              22.
              
                Pd. Marc for July 11—17 ₶    houshd. utensils 13–10   washing 56– 3   dress 4–12   medecine 3– 2   estampe 2–10   portage of books frm. Passy  4– 4   postage 4–17   Traiteur 85   hhd. exp. 88– 9   262– 7  
            
            
            
              
              24.
              
              Pd. the Imprimeur en taille douce for stamping 50f.
            
            
              
              25.
              
              Gave Patsy 4f16.
            
            
              
              29.
              
                Pd. Marc from July 18—24. viz. ₶    hhd. repairs 15– 0   hhd. utensils  12   medecine 3– 2   postage 4–19   hhd. exp. 140– 5   traiteur 153–  316–18  
            
            
              Aug.
              1.
              
              Recd. of Mr. Grand for the United states 4000f.
            
            
              
              Pd. for books 18f.
            
            
              
              Pd. Marc month’s wages of servants viz. ₶      Marc100Petit 60Cocher 60Frotteur   50charity 9279.
            
            
              
              Pd. do. for Gouyon 300₶.
            
            
              
                Pd.  do. for Monsr. Pierre for printing for myself 1130₶–4.   do. for do. printing for Unitd. States, viz. 200 passports 18₶.  
            
            
              
               Pd. Marc exp. from July 25—31. viz.  ₶ s     postage 3– 9  medecine   10–  dress 7–14  repairs 1– 4  hhd. exp. 100– 9  traiteur 90–  212–16 
            
            
              
              Gave Patsy 12f.
            
            
            
              
              3.
              
              Pd. for books 30f.
            
            
              
              Pd. Lonpry the taylor for breeches 26f.
            
            
              
              Pd. month’s hire of Piano forte 12f.
            
            
              
              8.
              
              Pd. seeing the windlass plough 3f.
            
            
              
               Pd. Mark exp. from Aug. 1.—7. viz. ₶       Medecine 5–12  dress 4–18  postage 5– 8  hhd. utensils  2–12  hhd. exp. 66– 4  traiteur 80–  164–14 
            
            
              
              10.
              
              Pd. for another year of Leyden gazette 36f.
            
            
              
              Do. Courier de l’Europe 48f.
            
            
              
              11.
              
              Lent P. Mazzei 600f.
            
            
              
              12.
              
              Pd. for Music 9f.
            
            
              
              15.
              
              Acceptd. Houdon’s bill on me for 2724₶–6s–6d to be charged to Virginia.
            
            
              
              Desired Mr. Grand to pay it. Credit the U. S. with it.
            
            
              
               Pd. Marc Aug. 8.—14. viz. ₶    postage 24–15   servants’ clothes  6–  medecine 3–12   portage 1–16   washing 42–  hhd. exp. 96–16   traiteur 128–  302–19  
            
            
              
              Pd. at Concert spirituel 12f.
            
            
              Aug.
              16.
              
              Pd. for 2. pr. gloves 3f12.
            
            
            
              
              17.
              
              Pd. Mr. Garvey’s bill in favr. of Perigaux for Mr. Adams 96₶–16–6.
            
            
              
              19.
              
              Pd. Royez for books for myself 32f8.
            
            
              
              Pd. do. for Jas. Madison 14th. livraison of Encyclopedie 24f Peyssonel 2f0.
            
            
              
              Gave James 12f.
            
            
              
              22.
              
              Pd. for books 6f.
            
            
              
               Pd. Marc Aug. 15.—21. viz. ₶    postage 99–12   dress 14– 4   medecine  3– 4   hhd. exp. 79– 8   traiteur 75–  271– 8  
            
            
              
              25.
              
              Pd. chair hire at Versailles 1f4 postage 12f.
            
            
              
              28.
              
              Pd. bookbinding to Hammerville 174f. Note 60f15 of that was for J. Madison.
            
            
              
              29.
              
              Pd. at a coffee house for 2. ices 1f4.
            
            
              
              31.
              
               Pd. Marc Aug. 22—28. viz. ₶    postage 6– 6   Patsy 18–  books 0–18   medecine  3–12   hhd. exp. 50–15   traiteur 70–  149–11  
            
            
              Sep.
              1.
              
              Recd. of Mr. Grand for the United states 4000f.
            
            
              
                ₶    Pd. Marc servants wages. viz.  himself 100  Petit 60  Cocher 60  Frotteur 50  in Charity   9 279Pd. do. for Gouyon for horse hire300     for Panthemont1000     for the Mr. Fitzhughs, in loan600     for seeds27– 8     2. trunks & paper for J. Madison43–162250– 4 
            
            
              
              Pd. subscription for Journal de Paris, the ensuing year 30f.
            
            
              Sep.
              2.
              
              Lent Colo. Franks 200f—gave Patsy 6f.
            
            
              
              5.
              
              Pd. Colo. Franks to buy shoes for me 48f.
            
            
              
              7.
              
               Pd. Marc. Aug. 29.—Sep. 4. ₶    postage 7–14   servts. clothes  6– 0   dress 8– 3   hhd. exp. 129–16   traiteur 153–  304–13  
            
            
              
              Pd. Goldsmith for books 4f.
            
            
              
              Month’s hire of Piano forte 12f.
            
            
              
              8.
              
              Signed the lease for the Count de Langeac’s house.
            
            
              
              9.
              
              Pd. Noseda for a thermometer 12f.
            
            
              
              10.
              
              Notified Gueraud of my terminating the lease of his house.
            
            
              
              Pd. Goldsmith for books 11f10—pd. for books 12s.
            
            
              
              12.
              
              Pd. for map 1f16—for lemonade 6s.
            
            
            
              
              14.
              
               Pd. Marc Sep. 5—11. viz. hhd. utensils  24– 5   trifles 20– 6   postage 4– 7   medecine 3–12   chariot 21– 5   hhd. exp. 76–16   traiteur 80–  230–11  
            
            
              
              15.
              
              Pd. Goldsmith for books 9f.
            
            
              
              Pd. for 2. gouffres 4s.
            
            
              
              16.
              
              Ferrge. backwards & forwards 1f4 breakfast 14s.
            
            
              
              Pd. Sabatier 48f gave at the school of the blind 24f.
            
            
              
              17.
              
              Gave Patsy 6f.
            
            
              
              18.
              
              Pd. postage 246f5.
            
            
              
              19.
              
              Pd. Royez for books 4f.
            
            
              
              21.
              
               Pd. Marc. Sep. 12—19. viz. ₶    postage 9–19   medecine 2– 8   dress 8– 4   carriage 9–  washing 50– 4   contingencs.  12– 8   hhd. exp. 90– 1   traiteur 74–  256– 4  
            
            
              Sep.
              22.
              
              Pd. Goldsmith for books 46f10.
            
            
              
              23.
              
              Gave Hicks an American 12f.
            
            
            
              
              24.
              
              Pd. Goldsmith for books 18f—pd. at Coffee H. 18s.
            
            
              
              26.
              
              Borrowed of Col. Humphries 6f—pd. at Italn. comedy 6f.
            
            
              
              28.
              
              Pd. for music 1f4—a bell 1f4—repd. Colo. Humphries 6f.
            
            
              
               Pd. Marc Sep. 19—26. viz. ₶    washing 2   furniture 3–18   medecine  10– 2   postage 46– 9   hhd. exp. 80– 9   traiteur 85–  227–18  
            
            
              
              30.
              
              Gave Patsy 3f.
            
            
              Oct.
              2.
              
              Pd. Goldsmith for books 4f18.
            
            
              
              3.
              
              Recd. from Mr. Grand for U. S. 6000f.
            
            
              
                ₶    Pd.  Marc 100    Petit 60    Cocher 60    Frotteur 50    in charity  9    279.  
            
            
              
              Pd. Gouyon horse hire 300f.
            
            
              
              Pd. le Comte de Langeac the last 6. months house rent 3750₶.
            
            
              
              4.
              
              Pd. Goldsmith for books 18f.
            
            
              
              5.
              
               Pd. Marc Sep. 26.—Oct. 2. ₶    postage 10– 0   gazette Mercure  30–  medecine 13–12   clothes 13– 0   Patsy 21–10   contingencies 8– 0   hhd. exp. 104– 8   traiteur 155– 0   355–10  
            
            
            
              
              Pd. Goldsmith books 11f10.
            
            
              
              Pd. Genen for clothes 39f8.
            
            
              
              6.
              
              Gave Patsy 3f.
            
            
              
              7.
              
              Pd. Goldsmith for 87. vols. of Bell’s poets for Patsy 156f.
            
            
              
              Pd. for 1 ℔ sealing wax 8f.
            
            
              
              9.
              
              Pd. at Opera 5f.
            
            
              Octob.
              10.
              
              Pd. month’s hire of Pianoforte 12f.
            
            
              
              Pd. for 13th. & 14th. livraisons of Encyclopedie 47f.
            
            
              
              11.
              
               Pd. Marc Oct. 3—9. viz. ₶    postage 9– 2   portage 4–17   medecine 12– 8   dress 13–10   contingencies  16– 0   hhd. exp. 87–18   traiteur 105–  248–15  
            
            
              
              13.
              
              Pd. Goldsmith for residue of Bell’s poets 22 vols. 39f12.
            
            
              
              Pd. do. other books 40f16.
            
            
              
              Pd. Hamerville bookbinder 31f5.
            
            
              
              14.
              
              Gave Patsy 6f.
            
            
              
              15.
              
              Pd. Goldsmith for books 24f.
            
            
              
              16.
              
              Pd. Noseda for thermometers 9f12.
            
            
              
              17.
              
              Moved to the house of the Count de Langeac.
            
            
              
              20.
              
              Pd. Marc on account 300f.
            
            
              
              22.
              
              Pd. Marc 198f9 being balance frm. Oct. 10—16. viz. ₶      Gazette de France  15– 0postage 41– 2hhd. repairs 3– 4portage 76–16drink money 16–164. voies of new wood 117– 0repairs of chariot 24– 0medecine 16– 8traiteur 90– 0hhd. exp. 86– 5contingencies 11–18498– 9
            
            
              
              Pd. Goldsmith 15th. livraison of the Encyclopedie 23f10.
            
            
              
              Recd. from Mr. Grand for U. S. 4000f.
            
            
              
              Lent Mazzei 600f.
            
            
              
              23.
              
              Lost at lotto at Sanois 18s.
            
            
              
              24.
              
              Pd. Goldsmith for books 10f.
            
            
              Oct.
              25.
              
               Pd. Marc for Oct. 18.—23. ₶    postage 118– 5   stationary 1– 4   hhd. furniture 37– 4   portage of gazette   3– 0   servts. clothes 6– 0   dress 7–14   portage 2– 0   medecine 3–12   contingencies 1– 0   hhd. exp. 129–19   traiteur 100–  409–18  
            
            
              
              26.
              
              Given in charity at different times 12f.
            
            
              
              Expences to Fontainebleau as follows.
            
            
              
              27.
              
                ₶      Petit for post hire &c. 63 Pd. for pr. black silk stockings 12f12.   Petit for current expences24   charity 1f4—chair hire 1f4.Petit for post hire to & from Malesherebe 60Do.   do.30Do. for mending axletree30Do. for post hire & other expences60 
            
            
              
              29.
              
            
            
              
              31.
              
            
            
              
              Postillion 3f.
            
            
              Nov.
              1.
              
              Pd. chair hire 3f.
            
            
              
                Pd. DelCro entertt. viz. ₶    4. dinners 12f8 + 16f13 + 13f8 + 19f18 =  62– 7   7. days lodging 42–  firewood, candles &c. 10–16   115– 3    servants at Delcro’s 18fPetit for balance of post hire &c.18 
            
            
              
              2.
              
              Pd. Gouyon horse hire 300f.
            
            
              
              3.
              
              Pd. Royez for books 9f10—do. for 15me. Encyclopedie for Jas. Madison 23f10.
            
            
              
              4.
              
                ₶   Pd. Marc. for  3. doz. knives ivory handled  90  1½ doz. forks 54  carving knife 3–10   147–10  
            
            
              Nov.
              4.
              
                Pd. Marc servants wages viz. ₶   Marc. 100  Petit 60  Cocher 60  Frotteur 50  Jardinier 17 days @ 45f  25–10   poor woman at Tetebout 9  304–10  
            
            
              
               Pd. do. for Oct. 24—30 viz. ₶   dress 6  carriage 13–12   hhd. furniture  15–13   washing 65–12   hhd. exp. 81–10   traiteur 40  222– 7  
            
            
            
              
              Pd. Mr. Short for a telescope for Jas. Madison 50f.
            
            
              
              Pd. Petit balance post hire &c. to Fontainebleau 48f.
            
            
              
              Whole amount of expences to & from Fontainebleau 487f3.
            
            
              
              Pd. Goldsmith books 9f14—do. 12f—gave Patsy 6f.
            
            
              
              8.
              
              Pd. month’s hire of pianoforte 12f.
            
            
              
              Pd. Guireaud in full houserent to Mar. 9. 1786. 1138₶–8.
            
            
              
              Gave Mayer for support of Williamos 120f.
            
            
              
              Recd. of Mr. Grand for the United states 4000f.
            
            
              
              9.
              
               Pd. Marc from Oct. 31. to Nov. 6. viz. ₶   Traiteur 175   hhd. exp. 102–12   hhd. furn. 89–15   hhd. repairs 1–12   wine (Bourdeaux)  50–16   postage 4–13   carriage 9–15   washing 4–10   dress 6–10   gazettes 1–16   446–19  
            
            
              Nov.
              10.
              
              Pd. Cabaret for 1 ℔ sealing wax 9f.
            
            
              
              Pd. Goldsmith for books 34f6—gloves 4f4.
            
            
              
              12.
              
              Pd. Goldsmith for books 16f10.
            
            
              
              13.
              
              Gave James 12f—pd. at Masquerade 6f12.
            
            
              
              14.
              
              Pd. at Nicolet’s 3f12.
            
            
              
              15.
              
              Pd. for steps 8f.
            
            
              
              Recd. of P. Mazzei what I had lent him 1200f.
            
            
              
              16.
              
              Pd. Goldsmith for books 32f10—gave Patsy 6f.
            
            
              
              17.
              
               Pd. Marc. Nov. 7—13. viz. ₶    Traiteur 120   hhd. exp. 110– 6–6   hhd. utensils  19– 4   wine 36–  postage 7–10   293– 0–6  
            
            
              
              Pd. Marc for Gerante for 1. peice red wine, ordinaire containing 240 bottles 180f & 1. do. white wine ordinaire containing 240. bottles 180f.
            
            
              
              Pd. Colo. Smith for Mr. Adams 480f.
            
            
              
              18.
              
              Pd. Cabaret for binding books 12f14.
            
            
              
              21.
              
              Pd. Goldsmith books 44f2—do. do. 21f12.
            
            
              
              22.
              
              Pd. Colo. Smith for Mr. Adams 288₶.
            
            
              
              23.
              
                Pd. Marc Nov. 14—20. viz.  ₶  traiteur 190   hhd. exp. 118–11   postage 1–10   medecine 3– 0   chariot 1– 4   500 bottles 150   600 corks 7– 4   471– 9 Pd. do. for 6. voies bois neuf182– 2 6. do. bois flotté144–Pd. do. for Aury. acct. for hats 139– 4936–15 
            
            
              
              Pd. Petit in full 96f.
            
            
              
              Sans-sens comes into my service.
            
            
              Nov.
              26.
              
              Gave Patsy 3f.
            
            
              
              28.
              
              Accepted Houdon’s bill in favr. of Doctr. Franklin for the state of Virginia for 2724₶–6–6.
            
            
              
              Desired Mr. Grand to pay it. Credit him therefore & debit the state of Virginia.
            
            
            
              
              29.
              
                Pd. Marc. Nov. 21.—27. viz.    ₶   traiteur 126  hhd. exp. 139– 1   hhd. utensils  9   wine 6– 0   postage 9–18   dress 8–14   290– 2 ₶ Pd. do. for 20. voies de bois neuf 540    carting, cutting &c.67607 
            
            
              Dec.
              1.
              
                 Pd. Dupavillon  for paper for writing 34f   for hangings 35f12.  
            
            
              
              2.
              
              Pd. 16th. livraison of Encyclopedie 24f books 1f4.
            
            
              
              Recd. of Mr. Grand for U. S. 4000f.
            
            
              
              Pd. Gouyon month’s hire of horses 300f.
            
            
              
               Pd. Marc servants wages viz. Marc 100   Anselen (cocher)  60   Frotteur 50   Sans Sens 16   charity 9   235   le Jardinier  45   280  
            
            
              
              4.
              
              Pd. Goldsmith for books 10f16—gave Patsy 3f.
            
            
              
              5.7.
              
                Pd. for tools 1f7. ₶    Pd. Marc. Nov. 28.—Dec. 4.  traiteur 79– 7   hhd. exp.  68–16   wine 4–16   postage 4–10   trifles 5–10   washing 50– 6   213– 5  
            
            
              Dec.
              7.
              
                ₶    Pd. Marc for  6. voies de bois neuf 162   6. voies bois de gravier  135   cutting &c. 34   331  
            
            
              
              Gave do. to pay at Panthemont 1000f.
            
            
            
              
              8.
              
              Pd. Mason’s work on the hotel 72f.
            
            
              
              Pd. for stationary 29f + bookbindg. 13f15 = 42–15.
            
            
              
              Pd. at Concert spirituel 12f gave Patsy 3f.
            
            
              
              10.
              
              Pd. hire of forte piano 12f.
            
            
              
              Pd. Goldsmith for books 226f18.
            
            
              
              12.
              
              Pd. mending ring 18f.
            
            
              
              Pd. Notary for lease of the hotel de Langeac 96f.
            
            
              
              13.
              
              Pd. Goldsmith for books 2f10.
            
            
              
              Pd. do. for Royez for 16th. livraison of the Encyclopedie 24f. Note this is J. Madison’s copy.
            
            
              
              14.
              
               Pd. Marc. Dec. 5—11. viz. ₶    traiteur 93–18   hhd. expences  78– 8   hhd. utensils 5–14   hhd. repairs 3–  Patsy 2   postage 13   196– 0  
            
            
              
              Pd. do. for the house joiner for work done on the hotel 158f15.
            
            
              
              Gave Ledyard 200f.
            
            
              
              15.
              
              Pd. Cabaret for stationary 43f for bookbinding 20f.
            
            
              
              Pd. Goldsmith for books 18f.
            
            
              
              16.
              
                Pd. do. for do. 24f.  ₶   Agreed with a Cuisiniere to give her per annum  wages 300  to feed her besideswine100supper 180580 
            
            
            
              
              17.
              
              Pd. Renaudin for a Chronometer 60f.
            
            
              
              18.
              
              Gave Patsy 3f.
            
            
              
              21.
              
              Lent Wm. Robeson 120f.
            
            
              
              Repd. Abbé Arnoud portage of vines 5f6.
            
            
              
              Gave Patsy 3f.
            
            
              Dec.
              21.
              
                Pd. Marc. Dec. 12—18. ₶    traiteur 175–13   hhd. expences  134– 4   hhd. furniture 18– 0   postage 1– 6   servts. dress 6– 0   dress 6–11   341–14  
            
            
              
              Pd. Messrs. Payen freres Theodorick & Daniel Fitzhugh’s bill of exchange for 480₶ in favor of Monsr. A. Limozin.
            
            
              
              Pd. Mr. Andrier for le sieur Gazaigner 74₶–8–9 for a barrique of wine de Gaillac dit du Cocq which contains 215. bottles. It took  bottles of Bourdeaux to fill it up. Note this is the wine which Mr. Adams had bought, & which he desired me to take. I am still to pay him 40f paid by Horatener & co. of Rouen for expences of transportation, duties &c.
            
            
              
              25.
              
              Paid at Concert spirituel 6f.
            
            
              
              26.
              
              Gave Patsy 3f—pd. at Concert at Musée 6f.
            
            
              
              Given in Charity at different times 6f.
            
            
            
              
              29.
              
                Pd. Marc. 19—25th. Dec. viz.   ₶  Traiteur 121– 5   Wine, Frontign. & Cyprus  42–  hhd. exp. 81– 4   hhd. repairs 11– 5   hhd. furniture 15–12   portage 3–16   postage 10– 1   stationary 1–12   286–15  
            
            
              
              Pd. Goldsmith for books 12f12.
            
            
              
              31.
              
                Pd. Cabaret  for stationary 23f4   for pasteboard 1f19   for bookbinding 3f6.  
            
            
              
              Received of Mr. Grand for the U. S. 4000f.
            
          
        